DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, lines 4-5, the claim recites “adjusting the particle-sizing instrument to a difference between the second mass-flow device and the third mass-flow device”. It is unclear as to what sort of adjustment to the particle-sizing instrument is being taken place and as to what sort of difference between the second and third mass-flow device is being referred to. Is there an adjustment to the output of the particle-sizing instrument based on a difference between flow rates of the second and third mass flow device? Is there a physical adjustment to the device based on physical differences between the second and third mass-flow device? As such, it is unclear as to what exactly is being referred to for “adjusting the particle-sizing instrument to a difference between the second mass-flow device and the third mass-flow device”, and the claim is rendered indefinite.
Regarding claim 20, it is dependent on claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Graze, JR. (US 2002/0166390 A1) (hereinafter Graze).
Regarding claim 11, Graze teaches a calibration system (see Abstract, Figs. 1-2) comprising: a first flow-measurement element to serve as a global reference [diluent mass flow controller (DMFC) 134, 334] and to provide a supply of clean gas [dilution air] (Para [0013, 0032], see Figs. 1-2); a second flow-measurement element [DMFC 138, 338] (Para [0013], see Fig. 1);
a third flow-measurement element [DMFC 136, 336] configured to be coupled pneumatically in series with the first flow-measurement element and receive the supply of clean gas from the first flow-measurement element [valves controlled to establish a closed loop fluid flow circuit through DMFCs 134, 136 or 334, 336], the third flow-measurement element further configured to be coupled subsequently and pneumatically in series with the second flow-measurement element and provide a supply of clean gas from the third flow-measurement element after being coupled pneumatically to the first flow-measurement element [valves controlled to isolate DMFCs 136, 138 or 336, 338] (Para [0028-0029], see Fig. 1); and
a plurality of valves [calibration valves 118-124, 156-162 or 318-324, 356-362] coupled to at least the first flow-measurement element, the second flow-measurement element, and the third flow-measurement element, the calibration system being further configured such that the second flow-measurement element and the third flow-measurement element can be calibrated in-situ without having to remove any of the flow-measurement elements from the calibration system [opening or closing various valves establish various different flow control loops which permit the mass flow control monitoring and calibration of DMFCs 134-140, 334-340 with respect to each other and with respect to total mass flow controller 238, 438; while the above interpretation references DMFC 134/334, 138/338, and 136/336 as the first, second, and third flow-measurement elements, the teachings of Graze cover any combination of MFC pairs calibrating with respect to each other in sequence] (Para [0028-0030], see Figs. 1-2).
Regarding claim 12, Graze as applied to claim 11 above teaches the claimed invention, in addition to further comprising a primary diluter; and a secondary diluter, the primary diluter and the secondary diluter being pneumatically coupled to one another through a gas supply line [diluter 194, 394 and 198, 398 coupled through conduit(s) 202, 402] (Para [0032], see Fig. 1).
Regarding claim 14, Graze as applied to claim 12 above teaches the claimed invention, in addition to wherein the plurality of valves is configured to place the first flow-measurement element pneumatically in series with the primary diluter to use the calibration and dilution system to incorporate a primary dilution path [DMFC 334 placed in series with diluter 394] (see Fig. 2).
Regarding claim 15, Graze as applied to claim 12 above teaches the claimed invention, in addition to wherein the plurality of valves is configured to place the second flow-measurement element pneumatically in series with the secondary diluter to use the calibration and dilution system to incorporate a second dilution path [DMFC 338 placed in series with diluter 398] (see Fig. 2).
Regarding claim 16, Graze as applied to claim 11 above teaches the claimed invention, in addition to wherein the plurality of valves is configured to place the third flow-measurement element pneumatically in series with only the first flow-measurement element to calibrate the third-flow measurement element in accordance with a reported flow rate from the first flow-measurement element [calibration operation or techniques be performed in connection with other pairs of DMFCs 134-140, such as 136 and 134] (Para [0028-0029], see Fig. 1).
Regarding claim 17, Graze as applied to claim 11 above teaches the claimed invention, in addition to wherein the plurality of valves is configured to place the second flow-measurement element pneumatically in series with only the third flow-measurement element to calibrate the second flow-measurement element in accordance with a reported flow rate from the third flow-measurement element [calibration operation or techniques be performed in connection with other pairs of DMFCs 134-140, such as 136 and 138] (Para [0028-0029], see Fig. 1). 

Regarding claim 18, Graze teaches a method for calibrating mass-flow devices in situ in a calibration system (Para [0028-0029]); the method comprising:
adjusting valves in a plurality of valves [calibration valves 118-124 and 156-162] that are coupled to the mass-flow devices [diluent mass flow controllers (DMFCs) 134-140] in the calibration system to couple pneumatically a third mass-flow device [DMFC 136] to a first mass-flow device [DMFC 134], the first mass-flow device being a global reference in the calibration system [valves controlled to establish a closed loop fluid flow circuit through DMFCs 134, 136] (Para [0028-0029], see Fig. 1);
adjusting a reported value of the third mass-flow device to calibrate the third mass-flow device in accordance with a reported flow rate from the first mass-flow device [DMFCs 134, 136 whereby the same can be calibrated with respect to each other] (Para [0028-0029]);
adjusting valves in the plurality of valves that are coupled to the mass-flow devices in the calibration system to couple pneumatically a second mass-flow device [DMFC 138] to the third mass-flow device [opening or closing various valves establish various different flow control loops which permit the mass flow control monitoring and calibration of DMFCs 134-140, 334-340 with respect to each other and with respect to total mass flow controller 238, 438; while the above interpretation references DMFC 134, 138, and 136 as the first, second, and third flow-measurement elements, the teachings of Graze cover any combination of MFC pairs calibrating with respect to each other in sequence] (Para [0028-0030], see Figs. 1-2); and
adjusting a reported value of the second mass-flow device to calibrate the second mass-flow device in accordance with a reported flow rate from the third mass-flow device [similar calibration operations or techniques can be performed with respect to other pairs of the DMFCs 134-140] (Para [0029]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Graze as applied to claim 12 above, and further in view of Johnson et al. (WO 2018/053165 A1) (hereinafter Johnson).
Regarding claim 13, Graze as applied to claim 12 above teaches the claimed invention, except for further comprising a catalytic stripper configured to remove volatile particles and gas-phase semi-volatile fractions of a particle-laden gas that is present in a sampled gas-stream at an inlet to the primary diluter. Johnson teaches the usage of a catalytic stripper for removing volatile particles and gas-phase semi-volatile fractions of a particle laden gas present at a diluter (Para [00022]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Graze with Johnson such to further comprise a catalytic stripper configured to remove volatile particles and gas-phase semi-volatile fractions of a particle-laden gas that is present in a sampled gas-stream at an inlet to the primary diluter in order to sample particles from diesel and internal combustion generated exhausts.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references, Graze and Johnson, teach various limitations found in the claims (see Rejections of claims 11, 13, and 18 above). The prior art fails to teach or provide motivation for wherein a volatile particle remover is configured to be coupled on an inlet side to the primary diluter and on a first outlet side to the secondary diluter, the remover further including a secondary outlet pneumatically located between the inlet side and the outlet side and the third mass-flow device further configured to be coupled to the secondary outlet side of the volatile-particle remover, in combination with the rest of the limitations found in the claim.
Regarding claims 2-10, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2855